DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 18, 20-22, 36 and 37, in the paper of 12/1/2021, is acknowledged.  Applicants' arguments filed on 12/1/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 18-37 are still at issue and are present for examination.
Election/Restriction
Applicant's election with traverse of G37roup I, claims 18-23, 36, and 37, drawn to methods of synthesizing phloroglucinol using a type III polyketide synthase and SEQ ID NO:4 as species of type III polyketide synthase, in the reply filed on 6/17/21 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/17/21.
Claim Objections
Claims 18, 20, 22, 23, 36, 37 are objected to because of the following informalities:  Claims 18, 20, 22, 23, 36, 37 each recite a group of sequence identifiers and do not do so in a consistent manner.  For example the claims recite “SEQ ID NO.:1” .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-23 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 18 is indefinite in the recitation “wherein said polypeptide is a  type III polyketide synthase of bacteria, excluding type III polyketide synthase of Pseudomonas fluorescens PHLD.Pf, and” in that it is confusing and unclear as to applicants intended meaning of the recitation.  What is a type III polyketide synthase of bacteria, excluding type III polyketide synthase of Pseudomonas fluorescens PHLD.Pf?  Is it applicants intent that the reference to “excluding type III polyketide synthase of Pseudomonas fluorescens PHLD.Pf” is not related to the polypeptide activity but rather its structure, in which case this limitation in addition to the reference to those polypeptides having 60% identity to SEQ ID NO:4 is unclear in that it is unnecessary?


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-22, 36, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 18-22, 36, and 27.  In response applicants have amended the claims and 
Applicants Response:
Applicants submit that they have amended the claims and applicants submit that SEQ ID. Nos: 1-10 are identified in Table 2 as being the protein sequences of the putative type III polyketide synthases identified in each of the 10 bacterial species shown in Table 1.  Applicants submit that the experimental examples described in the specification provide ample evidence that bacteria belonging to several genera (Tsukamurella sp., Nocardia sp., Mycobacterium sp., and Gordonia sp.) and several different species within these distinct genera, exhibit high phloroglucinol synthase activity. See, e.g., present publication at Examples 1-2, Figures 4, 6, and 7, and paragraphs [0163], [0175]-[0177], and [0180].  Applicants submit that accordingly, the specification clearly provides representative species encompassed by the genus of the claims. 
Applicants submit that the specification provides clear guidance on how to identify type III PKSs having phloroglucinol synthase activity in bacteria, as shown, for example, in the experimental procedure disclosed in section 1.2 of Example 1.
Applicants submit that further, Figure 1 shows that the sequences SEQ ID Nos:1-10 share at least four generally conserved domains (domains respectively constituted by amino acids 118- 144, 169-188, amino acids 256-267, and amino acids 346-354), which are not present in the PHLD of algae. Such information provides additional guidance to a person of ordinary skill in the art aimed at identifying type 11 PKS having phloroglucinol synthase activity in bacteria. 

Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previouslymade of record and for those reasons repeated herein.  
Newly amended claims 18-22, 36, and 27  are drawn to any method comprising: producing phloroglucinol with  a polypeptide with phloroglucinol synthase activity, wherein said polypeptide is a  type III polyketide synthase[[s]] of bacteria, excluding type III polyketide synthase of Pseudomonasfluorescens PHLD.Pf, and wherein said polypeptide comprises at least one amino acid sequence having at least 60% identity with a sequence selected from the group consisting of SEQ ID NO.: 1, SEQ ID NO.: 2, SEQ ID NO: 3, SEQ ID NO.: 4, SEQ ID NO.: 5, SEQ ID NO: 6, SEQ ID NO.: 7, SEQ ID NO.: 8, SEQ ID NO.: 9 and SEQ ID NO.: 10 (see also above rejection under 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph).
It continues that these claims are directed to methods of producing phloroglucinol using a genus of bacterial type III polyketide synthases. The specification teaches the structure of only a few representative species of such bacterial type III polyketide synthases that have phloroglucinol synthase activity.  The art makes it clear that 
In response to applicants submission that that they have amended the claims and applicants submit that SEQ ID. Nos: 1-10 are identified in Table 2 as being the protein sequences of the putative type III polyketide synthases identified in each of the 10 bacterial species shown in Table 1, while this is somewhat productive, it remains that applicants have not described representative species of the vast breadth of those methods of use of any polypeptide having phloroglucinol synthase activity and a mere 60% sequence identity to SEQ ID NO:4.  While applicants submit that they have provided ample evidence that bacteria belonging to several genera (Tsukamurella sp., Nocardia sp., Mycobacterium sp., and Gordonia sp.) and several different species within these distinct genera, exhibit high phloroglucinol synthase activity this is insufficient to adequately describe the breadth of that genus having a mere sequence identity to SEQ ID NO:4 (let alone 60% sequence identity to the additional sequences listed in the claims). 
In response to applicants submission that the specification provides clear guidance on how to identify type III PKSs having phloroglucinol synthase activity in bacteria, and that the sequences SEQ ID Nos:1-10 share at least four generally conserved domains this is not sufficient to adequately describe the extreme breadth of the claimed methods of producing phloroglucinol with any type III polyketide synthase having a mere 60%-80% sequence identity to SEQ ID NO:4.
In response to applicant’s submission that in the in vitro production method, applicatns added the added limitation of the substrate in claim 37 to a thioester, this is 
It continues that the specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of phloroglucinol synthase activity.  Given this lack of description of representative species encompassed by the genus of the claim, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the claimed invention.


Claims 18-22, 36, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of producing phloroglucinol comprising culturing a host cell comprising a nucleic acid encoding a protein having at least 95% identity to one of SEQ ID NOS:4 and phloroglucinol synthase activity under conditions which allow expression of the nucleic acid, does not reasonably provide enablement for any method of using any bacterial type III polyketide synthase to produce phloroglucinol.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 18-22, 36, and 27.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  Applicant’s traversal of 
Applicants Response:
As stated above, applicants submit that they have amended the claims and applicants submit that SEQ ID. Nos: 1-10 are identified in Table 2 as being the protein sequences of the putative type III polyketide synthases identified in each of the 10 bacterial species shown in Table 1.  Applicants submit that the experimental examples described in the specification provide ample evidence that bacteria belonging to several genera (Tsukamurella sp., Nocardia sp., Mycobacterium sp., and Gordonia sp.) and several different species within these distinct genera, exhibit high phloroglucinol synthase activity. See, e.g., present publication at Examples 1-2, Figures 4, 6, and 7, and paragraphs [0163], [0175]-[0177], and [0180].  Applicants submit that accordingly, the specification clearly provides representative species encompassed by the genus of the claims. 
Applicants submit that the specification provides clear guidance on how to identify type III PKSs having phloroglucinol synthase activity in bacteria, as shown, for example, in the experimental procedure disclosed in section 1.2 of Example 1.
Applicants submit that further, Figure 1 shows that the sequences SEQ ID Nos:1-10 share at least four generally conserved domains (domains respectively constituted by amino acids 118- 144, 169-188, amino acids 256-267, and amino acids 346-354), which are not present in the PHLD of algae. Such information provides additional guidance to a person of ordinary skill in the art aimed at identifying type 11 PKS having phloroglucinol synthase activity in bacteria. 

Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.  
Newly amended claims 18-22, 36, and 27 are drawn to any method comprising: producing phloroglucinol with  a polypeptide with phloroglucinol synthase activity, wherein said polypeptide is a  type III polyketide synthase[[s]] of bacteria, excluding type III polyketide synthase of Pseudomonasfluorescens PHLD.Pf, and wherein said polypeptide comprises at least one amino acid sequence having at least 60% identity with a sequence selected from the group consisting of SEQ ID NO.: 1, SEQ ID NO.: 2, SEQ ID NO: 3, SEQ ID NO.: 4, SEQ ID NO.: 5, SEQ ID NO: 6, SEQ ID NO.: 7, SEQ ID NO.: 8, SEQ ID NO.: 9 and SEQ ID NO.: 10 (see also above rejection under 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph).
It continues that these claims are directed to methods of producing phloroglucinol using a genus of bacterial type III polyketide synthases. The specification teaches the structure of only a few representative species of such bacterial type III polyketide synthases that have phloroglucinol synthase activity.  The art makes it clear that 
In response to applicants submission that that they have amended the claims and applicants submit that SEQ ID. Nos: 1-10 are identified in Table 2 as being the protein sequences of the putative type III polyketide synthases identified in each of the 10 bacterial species shown in Table 1, while this is somewhat productive, it remains that applicants have not described representative species of the vast breadth of those methods of use of any polypeptide having phloroglucinol synthase activity and a mere 60% sequence identity to SEQ ID NO:4.  While applicants submit that they have provided ample evidence that bacteria belonging to several genera (Tsukamurella sp., Nocardia sp., Mycobacterium sp., and Gordonia sp.) and several different species within these distinct genera, exhibit high phloroglucinol synthase activity this is insufficient to adequately describe the breadth of that genus having a mere sequence identity to SEQ ID NO:4 (let alone 60% sequence identity to the additional sequences listed in the claims). 

In response to applicants submission that the specification provides clear guidance on how to identify type III PKSs having phloroglucinol synthase activity in bacteria, and that the sequences SEQ ID Nos:1-10 share at least four generally conserved domains this is not sufficient to adequately describe the extreme breadth of the claimed methods of producing phloroglucinol with any type III polyketide synthase having a mere 60%-80% sequence identity to SEQ ID NO:4.

It continues that the specification does not support the broad scope of the claims which encompass any method of using any bacterial type III polyketide synthase to produce phloroglucinol because the specification does not establish: (A) regions of the protein structure which may be modified without effecting phloroglucinol synthase activity; (B) the general tolerance of phloroglucinol synthases to modification and extent of such tolerance; (C) what substrates are necessary for phloroglucinol activity of any of the recited sequences in vitro, (D) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any method of using any bacterial type III polyketide synthase to produce phloroglucinol.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of phloroglucinol synthases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102

The rejection of claims 18 and 36 under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (Applied Soil Ecology, Vol 124, pp 34-46, 2018) is withdrawn based upon applicants amendment of the claims in the paper of 12/1/2022.

Claim Rejections - 35 USC § 103

The rejection of claims 18, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 2007/0178571) in view of any of Almario et al., Patel et al., or Mandryk-Litvinkovich et al is withdrawn based upon applicants amendment of the claims in the paper of 12/1/2022.

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
1/27/2022